
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(a)



WELLS FARGO & COMPANY
SUPPLEMENTAL 401(k) PLAN


(As Amended and Restated Effective January 1, 2002)

        Sec. 1    Name and Purpose.    The name of the Plan is the "Wells
Fargo & Company Supplemental 401(k) Plan" (the "Plan"). This Plan, as amended
and restated, shall be effective January 1, 2002. This Plan is maintained by
Wells Fargo & Company (the "Company") for the purposes of providing benefits to
participants in the Wells Fargo & Company 401(k) Plan (the "401(k) Plan") whose
contributions to the 401(k) Plan are limited by Internal Revenue Code (the
"Code") sections 401(a)(17) and 402(g) and providing benefits to eligible
employees who have chosen to defer compensation into a nonqualified deferred
compensation plan maintained by the Company that would otherwise be available
for contributions to the 401(k) Plan.

        Sec. 2    Definitions.    All references herein to the "401(k) Plan" are
references to the Wells Fargo & Company 401(k) Plan as it may be amended from
time to time. In addition, except where specifically defined in this Plan, all
capitalized terms herein shall have the same meaning as given to those terms in
the 401(k) Plan.

        Sec. 3    Nonqualified Certified Compensation.    Nonqualified Certified
Compensation for purposes of the credits to Plan Accounts under Section 8 means
a participant's base pay and all approved commissions, bonuses and incentive
payments paid to the participant by the Company or a Participating Employer
during a particular pay period subject to the following:

(a)Nonqualified Certified Compensation shall include any Salary Deferral
Contributions on behalf of a participant under the 401(k) Plan, any salary
reduction contributions to any cafeteria plan under Code section 125, and any
salary reduction contributions to a qualified transportation fringe benefit
under Code section 132(f)(4) maintained by a Participating Employer.
Nonqualified Certified Compensation includes salary continuation pay paid in
regular monthly or more frequent installments to a participant placed on a leave
that is classified by his or her Participating Employer as a salary continuation
leave of absence, but does not include any lump sum severance payment.

(b)Nonqualified Certified Compensation shall include payments under the
Executive Incentive Compensation Plan approved by the Human Resources Committee
of the Board of Directors of the Company and payments under any other
commission, bonus or incentive compensation programs or plans which the Company
designates as included in Nonqualified Certified Compensation by written action
of the Chairman, President or the Executive Vice President of Human Resources.
Notwithstanding the previous sentence, payments under any such commission, bonus
or incentive compensation plan shall not be included in Nonqualified Certified
Compensation to the extent those payments exceed any limit the Company
establishes in such written action.

(c)Nonqualified Certified Compensation shall include deferrals of base pay,
approved commissions, bonuses and incentive payments for a participant who has
entered into an agreement with the Company or any other Participating Employer
under which payment of such compensation will be deferred to a stated year
subsequent to the year in which it would otherwise have been paid to the
participant.

(d)Nonqualified Certified Compensation for a participant who has entered into an
agreement with the Company or any other Participating Employer to defer
compensation that would have been Certified Compensation under the 401(k) Plan
if it had not been deferred shall include all such deferred compensation.

(e)Notwithstanding the foregoing provisions of this section, solely for purposes
of allocating Employer Matching Contributions under Section 8, any Nonqualified
Certified Compensation

--------------------------------------------------------------------------------

paid to a participant while the participant is employed in a position subject to
this subsection (e) shall be disregarded to the extent such Nonqualified
Certified Compensation exceed $20,000 for a Plan Year.

(i)This subsection (e) applies to any participant who is employed in the
Mortgage Sales Representative job category or in any other job category which
the Company classifies as equivalent to the Mortgage Sales Representative
category.

(ii)If a participant is transferred into a position that is subject to this
subsection (e) during a Plan Year, the $20,000 limit under this subsection for
that Plan Year shall be reduced (but not below $0) by the amount of Nonqualified
Certified Compensation credited to the participant for service during that Plan
Year prior to the date the transfer occurred.

        Sec. 4    Company and Participating Employers.    The "Company" is Wells
Fargo & Company, a Delaware corporation, and any successor to said corporation.
Each Participating Employer in the 401(k) Plan shall also be a Participating
Employer in this Plan if any of its employees are eligible to become
participants in this Plan.

        Sec. 5    Participation.    Employees of the Company or of any other
Participating Employer and who satisfy one or more of the following criteria are
eligible to participate in this Plan:

(a)Employees who have satisfied one year of Vesting Service under the 401(k)
Plan and who enter into an agreement with their respective Participating
Employer under which payment of compensation earned by the participant will be
deferred to a stated year subsequent to the year in which it would otherwise
have been recognized as Certified Compensation under the 401(k) Plan. The
compensation of a participant that is so deferred is referred to in this Plan as
"Deferred Compensation."

(b)Employees who have satisfied one year of Vesting Service under the 401(k)
Plan and whose Salary Deferral Contributions and/or Employer Matching
Contributions for any Plan Year commencing on or after January 1, 1989, are
limited by Code Section 401(a)(17).

(c)Employees who have satisfied one year of Vesting Service under the 401(k)
Plan and whose Employer Matching Contributions under the 401(k) Plan for any
Plan Year commencing on or after January 1, 2002 did not reach the maximum of
six percent of Certified Compensation as a result of the limitation on Salary
Deferral Contributions under Code Section 401(g).

        Sec. 6    Establishment of Plan Account.    An account (a "Plan
Account") shall be established under this Plan for each participant.

        Sec. 7    Credits Based on Deferred Compensation.    For each Plan Year
in which a participant described in Section 5(a) has Deferred Compensation, the
participant's Plan Account shall receive credits equal to the Employer Matching
Contributions that would have been made to the participant's 401(k) Plan Account
if the participant's Deferred Compensation for the Plan Year had been included
in Certified Compensation under the 401(k) Plan for such Plan Year, minus the
total Employer Matching Contributions made to the 401(k) Plan on behalf of the
participant for that Plan Year. For purposes of this section:

(a)It will be assumed that the participant made Salary Deferral Contributions
with respect to his or her Deferred Compensation at the rate selected by the
participant with regard to Certified Compensation under the 401(k) Plan for the
quarter in which the Deferred Compensation would otherwise have been paid.

(b)Each such participant's Plan Account shall receive credits under this section
as of the end of the Plan Year in which an Employer Matching Contribution would
otherwise have been reflected in the participant's 401(k) Plan. A participant
shall receive credits under this section for the portion of the Plan Year in
which the participant had Deferred Compensation even if the participant
terminates employment prior to the end of the Plan Year.

--------------------------------------------------------------------------------



        Sec. 8    Credits Based on Limit on Contributions.    The Plan Account
of each participant described in Sections 5(b) or 5(c) shall receive credits
equal to the Employer Matching Contributions that would have been made to the
401(k) Plan for the participant for the Plan Year if the limit specified in
Section 5(b) did not apply for that Plan Year and the definition of Nonqualified
Certified Compensation in Section 3 of this Plan applied to the 401(k) Plan for
that Plan Year. For purposes of this section:

(a)It will be assumed that the participant continued to make Salary Deferral
Contributions during the remainder of the Plan Year equal to the rate of Salary
Deferral Contributions selected by the participant for the quarter in which the
participant first reached the limit specified in Sections 5(b) or 5(c). It will
be further assumed that the Nonqualified Certified Compensation for the Plan
Year of a participant as defined in Section 3 included his or her Deferred
Compensation for the Plan Year.

(b)The maximum credit under this Section 8 to the participant's Plan Account for
any Plan Year shall be equal to the Employer Matching Contributions for the
entire Plan Year based on the rate of Salary Deferral Contributions selected by
the participant in the 401(k) Plan (not to exceed the maximum percentage of
Certified Compensation eligible for Employer Matching Contributions under the
401(k) Plan) for the quarter in which the participant first reached the limit
specified in Sections 5(b) or 5(c) and computed using the definition of
Nonqualified Certified Compensation in Section 3 of this Plan as if such limit
did not apply, minus (i) the total Employer Matching Contributions made to the
401(k) Plan on behalf of that participant for that Plan Year, and (ii) any
credits the participant received for that Plan Year under Section 7.

(c)Credits under this section shall be reflected in the participant's Plan
Account as of the end of the Plan Year in which an Employer Matching
Contribution would have been reflected in the participant's 401(k) Plan Account
if the limit specified in Sections 5(b) and 5(c) did not apply for that Plan
Year. A participant shall receive credits under this section even if the
participant terminates employment prior to the end of the Plan Year.

        Sec. 9    Investment of Credits.    Prior to September 30, 1991, credits
to a participant's Plan Account were allocated to one or more of the "Investment
Funds" defined in Section 10 of this Plan. On and after September 30, 1991, no
changes in Investment Funds existing as of that date are allowed and all credits
allocated to a participant's Plan Account on and after September 30, 1991 are
allocated solely to the Wells Fargo & Company Stock Investment Fund described in
Section 10(c). Subject to Section 18, effective January 1, 2003, all
participants' Plan Accounts will be allocated solely to the Wells Fargo &
Company Stock Investment Fund and no other Investment Funds will be available.
Amounts credited as of December 31, 2002 to a participant's Plan Account and not
allocated to the Wells Fargo & Company Stock Investment Fund as of that date
will be reallocated effective January 1, 2003 to the Wells Fargo & Company Stock
Investment Fund based on the New York Stock Exchange only closing price per
share of the Company common stock as of December 31, 2002.

        Sec. 10    Adjustment and Funding of Accounts.    Credits to a
participant's Plan Account shall be subject to the following:

(a)Prior to September 30, 1991, the Investment Funds available to participants
under the Plan for each calendar quarter were the same as the Investment Funds
(other than the ESOP Fund) which were available as investment options under the
Norwest Corporation Savings Investment Plan for that quarter. Effective
January 1, 2003, no Investment Funds are available to participants under the
Plan other than the Wells Fargo & Company Investment Fund.

(b)Except as provided in subsection (c), each Investment Fund will reflect the
investment performance of the corresponding 401(k) Plan Investment Fund on a pro
rata basis. If one or more 401(k) Plan Investment Funds are merged, divided,
discontinued or otherwise adjusted, corresponding adjustments shall be made in
the credits held in Investment Accounts under this Plan.

--------------------------------------------------------------------------------

(c)All credits made to the participant's Plan Account on and after September 30,
1991 shall be allocated to the Wells Fargo & Company Stock Investment Fund. Such
credits shall be stated in the form of shares of Company common stock, the
number of which shall be determined by dividing the amount of the credits made
pursuant to Sections 7 or 8 of this Plan for a Plan Year by the New York Stock
Exchange only closing price per share of Company common stock as of December 31
of that Plan Year. If December 31 is not a trading date, the closing price per
share of Company common stock reported on the trading date immediately preceding
that December 31shall be used. Adjustments to the number of shares of Company
common stock credited to the participant's Wells Fargo & Company Stock
Investment Fund in his or her Plan Account shall be made to reflect dividends
paid on Company common stock pursuant to subsection (e) below. If the Company
chooses to fund the credits to the Wells Fargo & Company Investment Fund, the
Company shall make contributions in cash or in Company common stock to the trust
described in Section 21. Any cash contributions shall be used by the trustee to
purchase shares of Company common stock within 10 business days after such
deposit. Purchase of such shares may be made by the trustee in brokerage
transactions or by private purchase, including purchase from the Company. All
shares held by the trust shall be held in the name of the trustee. Subject to
Section 18, effective January 1, 2003, all participants' Plan Accounts shall be
allocated to the Wells Fargo & Company Stock Investment Fund.

(d)All Plan Account credits shall consist solely of bookkeeping entries.

(e)Each time a dividend is paid on the Company common stock, the participant
shall receive a credit to the Wells Fargo & Company Stock Investment Fund in his
or her Plan Account. The amount of the dividend credit shall be the number of
shares of Company common stock determined by multiplying the dividend amount per
share by the number of shares credited to a participant's Wells Fargo & Company
Stock Investment Fund as of the record date for the dividend and dividing the
product by the New York Stock Exchange only closing price per share of Company
common stock as of the trading date immediately preceding the dividend payment
date.

        Sec. 11    Plan Account Statements.    The Company may from time to time
issue statements to participants advising them of the status of their Plan
Accounts, but shall not be required to do so. The issuance of such statements
shall not in any way affect the rights of participants hereunder.

        Sec. 12    Number of Shares under the Plan/Adjustments for Certain
Changes in Capitalization.    Since April 23, 1992, no more than 1,000,000
shares of Company common stock may be credited to Plan Accounts except that any
share credits to a Plan Account which are forfeited pursuant to Section 15 may
again be credited under the Plan. If the Company shall at any time increase or
decrease the number of its outstanding shares of Company common stock or change
in any way the rights and privileges of such shares by means of the payment of a
stock dividend or any other distribution upon such shares payable in Company
common stock, or through a stock split, subdivision, consolidation, combination,
reclassification, or re-capitalization involving the Company common stock, then
the numbers, rights, and privileges of the shares that are and may be credited
to the Wells Fargo & Company Stock Investment Fund under the Plan shall be
increased, decreased, or changed in like manner as if such shares had been
issued and outstanding, fully paid, and non-assessable at the time of such
occurrence.

        Sec. 13.    Voting Company Common Stock.    If any credits issued
pursuant to this Plan are, in the discretion of the Company, funded in a trust
as described in Section 21, the Company common stock held in trust shall be
voted by the trustee in its discretion.

        Sec. 14    Loans and Withdrawals.    A participant may not request or
receive any loans or withdrawals from his or her Plan Account. The credits in a
participant's Plan Account will be paid out only as described in Sections 16, 17
and 18.

--------------------------------------------------------------------------------


        Sec. 15    Benefit on Termination of Employment.    Upon Termination of
Employment, a participant shall be entitled to a benefit equal to the amount of
all credits to the participant's Investment Funds in his or her Plan Account,
other than the Wells Fargo & Company Stock Investment Fund, plus the number of
shares of Company common stock credited to the participant's Wells Fargo &
Company Stock Investment Fund, in both cases calculated as of the end of the
calendar year immediately prior to the date benefits are distributed pursuant to
Sections 16 or 17, multiplied by the vested percentage determined under either
Sections 9.1, 9.2 or 9.3 of the 401(k) Plan that would be applicable to the
participant disregarding, however, Section 9.2(a)(3) of the 401(k) Plan. Any
portion of the participant's Plan Account that is not vested shall be forfeited.

        Sec. 16    Form and Time of Payment of Benefits Upon Termination of
Employment.    When an employee is first eligible to become a participant in the
Plan, the employee shall complete a written election to receive his or her
vested Plan Account upon his or her subsequent Termination of Employment in
either a single lump sum or in a series of annual installments not to exceed ten
annual installments. The participant may change the form of payment (lump sum or
installment) prior to the participant's Termination of Employment by filing a
written election with the Plan Administrator at least 12 months prior to the
date of the participant's Termination of Employment. If the employee does not
complete a written election as to the form of payment at the time the employee
first becomes eligible for the Plan or if any written election as to the form of
payment is not received by the Plan Administrator at least 12 months prior to
the date of the participant's Termination of Employment, the participant's
vested Plan Account shall be paid to the participant in a single lump sum
payment.

        Payment of the participant's vested Plan Account in a lump sum or in
installments will commence as soon as administratively feasible after the end of
the calendar year in which the participant's Termination of Employment occurs.
Payment of all vested credits to a participant's Plan Account (determined as
provided in Section 15), except credits in shares of Company common stock, shall
be paid to the participant by his or her employer in cash, net of any required
withholding taxes. All vested shares of Company common stock credited to a
participant's Plan Account (determined as provided in Section 15) will be paid
to the participant in the form of whole shares of common stock, rounded up to
the nearest whole share, net of any required withholding taxes. If the
participant is to receive payment in installments, the amount of each
installment will be equal to the total amount of the participant's vested Plan
Account divided by the number of installments remaining to be made, including
the current installment, rounded up to the nearest whole share and the whole
number of shares so distributed shall be deducted from the total amount the
participant's vested Plan Account. The final installment will be rounded up to
the nearest whole share.

        Notwithstanding anything in this Section 16 to the contrary, if the
total value of the participant's vested Plan Account is $5,000 or less as of the
December 31 immediately following the participant's Termination of Employment
(or if the participant's Termination of Employment is December 31, as of that
date), the participant shall receive a lump sum cash payment of his or her
vested Plan Account net of any required withholding taxes. The lump sum payment
will be made as soon as administratively feasible after the end of the calendar
year in which the participant's Termination of Employment occurs.

        Sec. 17    Death Benefits.    If a participant dies while employed, or
dies after Termination of Employment but before receiving his or her benefit
under this Plan, all vested credits to a participant's Plan Account (determined
as provided in Section 15), except credits in shares of Company common stock,
shall be paid in a lump sum cash payment, net of any required withholding taxes,
and any vested shares of Company common stock credited to such Plan Account
(determined as provided in Section 15) shall be paid in the form of whole shares
of Company common stock, rounded up to the nearest whole share, net of any
required withholding taxes, as soon as administratively feasible after the end
of the calendar year in which the participant dies. Such payments shall be made
to the participant's Beneficiary determined under the 401(k) Plan.

        Sec. 18    Benefits Upon the Occurrence of Certain Business
Transactions.    If the Company shall merge or consolidate with another
corporation and the Company is not the surviving corporation (a

--------------------------------------------------------------------------------


"Transaction"), and the consideration received by the holders of common stock of
the Company in the Transaction consists only of common stock of another publicly
owned corporation whose outstanding stock is listed on the New York Stock
Exchange or quoted in the NASDAQ National Market System ("Publicly-Traded
Stock"), each share of Company common stock credited to a participant's Plan
Account shall be converted to a credit for the number of shares of
Publicly-Traded Stock which the holder of a share of Company common stock is
entitled to receive in such Transaction and, beginning on and after the
effective date of the Transaction, any future credits to Plan Accounts or
payment of vested benefits payable in the form of shares of common stock shall
be made in the form of shares of such Publicly-Traded Stock.

        If the consideration received by the holders of common stock of the
Company in a Transaction consists of any consideration other than
Publicly-Traded Stock, each share of Company common stock credited to a
participant's Plan Account shall be restated as credits for cash in an amount
equal to the number of shares of Company common stock credited to a
participant's Plan Account immediately prior to the effective date of the
Transaction multiplied by the average of the high and low prices of a share of
Company common stock on the New York Stock Exchange for each of the five trading
days preceding the effective date of the Transaction. Such cash shall
automatically be deemed to be invested in one or more investment accounts that
conform to the investment fund options then provided by the 401(k) Plan, upon
such terms and conditions as may be established by the Human Resources Committee
of the Board of Directors.

        Sec. 19    Nonassignability.    A participant's Plan Account and the
shares of Company common stock credited to a participant's Plan Account are not
assignable or transferable by a participant or Beneficiary nor shall any
participant or Beneficiary have the power to anticipate, alienate, dispose of,
pledge or encumber his or her Plan Account while the Plan Account is in the
possession and control of the Company. The Company shall not recognize any
attachment, garnishment, execution of judgment or other legal process while the
participant's Plan Account is in the possession and control of the Company. The
designation of a Beneficiary by a participant does not constitute a transfer.

        Sec. 20    Unsecured Obligation.    The obligations of the Company to
make payments under this Plan constitutes only the unsecured (but legally
enforceable) promise of the Company to make such payments. The participant shall
have no lien, prior claim or other security interest in any property of the
Company. The Company is not required to establish or maintain any fund, trust or
account (other than a bookkeeping account or reserve) for the purpose of funding
or paying the benefits promised under this Plan. If such a fund is established,
the property therein shall remain the sole and exclusive property of the
Company. The Company will pay the cost of this Plan out of its general assets.
All references to Account, Accounts, gains, losses, income, expenses, payments
and the like are included merely for the purpose of measuring the Company's
obligation to participants in this Plan and shall not be construed to impose on
the Company the obligation to create any separate fund for purposes of this
Plan.

        Sec. 21    Trust Fund.    If the Company chooses to fund credits to
participants' Plan Accounts, all cash contributed for such funding shall be held
and administered in trust in accordance with the terms and provisions of a trust
agreement between the Company and the appointed trustee or any duly appointed
successor trustee. All Company common stock or other funds in the trust shall be
held on a commingled basis and shall be subject to the claims of general
creditors of the Company. Plan Accounts shall be for bookkeeping purposes only,
and the establishment of Plan Accounts shall not require segregation of trust
assets.

        Sec. 22    No Guarantee of Employment.    Participation in this Plan
does not constitute a guarantee or contract of employment with any Participating
Employer. Such participation shall in no way interfere with any rights of a
Participating Employer to determine the duration of a participant's employment
or the terms and conditions of such employment.

        Sec. 23    Withholding of Taxes.    The benefits payable under this Plan
shall be subject to the deduction of the amount of any federal, state or local
income taxes, Social Security tax, Medicare tax or other taxes required to be
withheld from such payments by applicable laws and regulations.

--------------------------------------------------------------------------------


        Sec. 24    Administration.    For purposes of Section 3(16)(A) of the
Employee Retirement Income Security Act of 1974 ("ERISA"), as amended, the Plan
Administrator shall be the Company's Executive Vice President Human Resources.
The Plan Administrator or its delegatee shall have the exclusive authority and
responsibility for all matters in connection with the operation and
administration of the Plan. The Plan Administrator powers and duties shall
include, but shall not be limited to, the following: (a) responsibility for the
compilation and maintenance of all records necessary in connection with the
Plan; (b) authorizing the payment of all benefits and expenses of the Plan as
they become payable under the Plan; (c) authority to engage such legal,
accounting and other professional services as it may deem necessary;
(d) discretionary authority to interpret the terms of the Plan; (e) authority to
adopt procedures for implementing the Plan; and (f) discretionary authority to
determine participants' eligibility for benefits under the Plan; and to resolve
all issues of fact and law in connection with such determinations.

        Sec. 25    Claims Procedure.    The Company shall establish a claims
procedure consistent with the requirements of ERISA. Such claims procedure shall
provide adequate notice in writing to any participant or Beneficiary whose claim
for benefits under the Plan has been denied, setting forth the specific reasons
for such denial, written in a manner calculated to be understood by the claimant
and shall afford a reasonable opportunity to a claimant whose claim for benefits
has been denied for a full and fair review by the Company of the decision
denying the claim.

        Sec. 26    Construction and Applicable Law.    This Plan is intended to
be construed and administered as an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees as provided in sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. The Plan shall be construed and administered according to
the laws of the State of Minnesota to the extent that such laws are not
preempted by ERISA.

        Sec. 26    Agent for Legal Process.    The Company shall be the agent
for service of legal process with respect to any matter concerning the Plan,
unless and until the Company designates some other person as such agent.

        Sec. 27    Amendment and Termination.    The Board of Directors of the
Company or the Human Resources Committee of the Company's Board of Directors may
at any time terminate, suspend or amend this Plan in any manner. No such action
shall deprive any participant of any benefits to which he or she would have been
entitled under the Plan if the participant's Termination of Employment had
occurred on the day prior to the date such action was taken, unless agreed to by
the participant.

        Sec. 28    Effective Date of the Plan.    The effective date of this
restated Plan is January 1, 2002.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(a)



WELLS FARGO & COMPANY SUPPLEMENTAL 401(k) PLAN
